Citation Nr: 9904529	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  94-24 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of a right knee injury, currently evaluated at 
20 percent.


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had active service from October 1991 to October 
1992.

In an April 1993 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) granted service connection 
for postoperative residuals of a right knee injury and 
assigned a 10 percent evaluation, effective from October 14, 
1992.  The veteran perfected an appeal therefrom.  

In March 1996, the 10 percent evaluation was increased to 
20 percent, effective from October 14, 1992.  Since a rating 
in excess of 20 percent is possible for the foregoing 
disability, the issue of entitlement to an increased rating 
remains on appeal and is before the Board of Veterans' 
Appeals (Board) in accordance with AB v. Brown, 
6 Vet. App. 35 (1993). 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1997) (Historical and Statutory Notes).  In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran asserts that he experiences increased symptoms 
associated with the right knee disability.  In accordance 
with Proscelle v. Derwinski, 2 Vet. App. 629 (1992), the 
Board finds that the veteran's claim is plausible and well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  VA, 
therefore, has a duty to assist the veteran in the 
development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a).  

Although the veteran's most recent examination was conducted 
in September 1998, it appears as though the examiner did not 
address the complaints of pain in relation to limitation of 
motion or discuss the presence or absence of instability and 
laxity of the knee.  It is noted that on appeal, the 
veteran's complaints include symptoms of pain and 
instability.  He also indicates that his service-connected 
disability interferes with employment.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that functional impairment which interferes with lifestyle 
and employment activities, and is supported by adequate 
pathology is recognized as resulting in disability.  Id.

It is also acknowledged that in February 1996, the diagnosis 
was history of reconstruction of the right knee with loss of 
motion and some deterioration beginning to take effect, but 
in September 1998, the diagnosis was status post surgery of 
the right knee with traumatic arthritis, degenerative changes 
of the knee joint.  However, x-ray findings extending from 
March 1993 to September 1998 show that the knee joint spaces 
appeared maintained and no acute process was identified.  
Considering the foregoing, clarification as to whether 
degenerative changes of the knee are present is warranted.  

The Board is of the opinion that in order to adequately 
evaluate the veteran's above-noted service-connected 
disability, additional VA examination is necessary.  In 
addition, further evaluation would be helpful, especially on 
the issues of whether or to what extent the veteran's 
symptoms associated with his disability affect employment and 
daily activities.  VA has a duty to assist the veteran in the 
development of facts pertinent to his claim.  

The fulfillment of VA's duty to assist the veteran includes 
providing the veteran with a thorough and contemporaneous 
medical examination where indicated by the facts and 
circumstances of an individual case to ensure that the 
evaluation of the claimed disability will be a fully informed 
one.  If an examination report does not contain sufficient 
detail, it is incumbent upon VA to return the report as 
inadequate for evaluation purposes.  Littke v. Derwinski, 
1 Vet. App. 90, 92 (1990); Green v. Derwinski, 
1 Vet. App. 121 (1991).

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim, the Board is 
deferring adjudication of the issue of entitlement to an 
increased evaluation for postoperative residuals of a right 
knee disability pending a remand of the case to the RO for 
further development as follows:




1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him for his right knee 
disability since September 1998.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should arrange for an 
examination of the veteran by a VA 
orthopedic surgeon for the purpose of 
ascertaining the nature and extent of 
severity of the residuals of his right 
knee disability.  The claims file, a 
separate copy of this remand, and copies 
of the criteria under 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1998) must be made available 
to and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard..  

Any further indicated special studies 
should be conducted and all findings 
should be reported in detail, including 
the presence or absence of arthritis.  
The range of motion of the affected 
joints should be recorded, and the 
examiner should comment on the normal 
range of motion for the joint.  

The examination report should include a 
full description of the veteran's 
symptoms, clinical findings, and 
associated functional impairment, 
including whether the disorder causes 
weakened movement, excess fatigability, 
or incoordination, and if so, the 
examiner should comment on the severity 
of this symptomatology, its effect on 
range of motion, and the ability of the 
veteran to perform average employment 
(without consideration of age).

With respect to the veteran's subjective 
complaints of pain, the examiner should 
comment specifically on whether pain is 
visibly manifested on movement of the 
joint and the presence or absence of any 
other objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain, including nerve 
damage.  The examiner, to the extent 
possible, should comment on the veteran's 
complaints of pain and provide an opinion 
regarding the degree to which the pain 
claimed by the veteran could limit 
functional ability, including during any 
flare-ups or when the joint is used 
repeatedly over a period of time.

The examiner should also comment on the 
severity of the veteran's surgical scars 
including whether the scars are 
objectively tender on palpation or 
disfiguring.  Any functional impairment 
associated with the scars should be 
recorded.  Any opinions expressed must be 
accompanied by a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased rating for postoperative 
residuals of a right knee disability in 
accordance with the provisions of 
38 C.F.R. Parts 3 and 4, including 4.10, 
4.40, 4.45, and Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  All pertinent 
law, regulations, and Court decisions 
should be considered.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 6 -


